DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 58 and 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 58 recites the limitation "single ply of a polymer film" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 86 recites the limitation "polymer film" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  



Claim Rejections - 35 USC § 103
Claims 42, 44-47 and 72  is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurash et al. (US 5284689) in view of Blackwell et al. (US 20140367017), Dickerson (US 20160176159), Zoller et al. (US 6365254), Missell et al. (US 6440540) and Wang (US 20160303833).
As to claims 42 and 46, Laurash discloses a method of making a product label assembly.  Laurash discloses that the method comprises of:  coating a bottom surface of a printable substrate paper or polymer (C5, L60-65) with an adhesive (C6, L48-49); laminating said substrate onto a lay flat liner (a substrate of paper, paper-like material, cardboard, card stock or polymer; column 5, lines 65-68) with said adhesive lying there between to form a laminate; converting the laminate into a fan-fold format with perforations/die cuts.  Laurash fails to specifically teach or disclose that the laminate web may thereafter be sent to a variable image printer for the printing of indicia according to a store's planogram followed by processing by a machine to cut the web and form sequenced stacks of single cut labels according to a store's planogram.  
Laurash fails to specifically teach or disclose that the printing step may occur after cutting and forming the web of label material into a fan-fold/roll.  Dickerson discloses a shelf talker table, a sheet and a roll of such (Abstract).  Dickerson discloses that it is known and conventional in the art to convert a label material into a fan-folded format so that an end user may pull the fan-folded material out of a carton, run it through a laser printer, re-fan-fold it into a box and distribute to stores.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method of printing fan-fold material of Dickerson in the method taught by the above Laurash because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful method of storing, printing and distributing a fan-fold label material to a desired location at a desired time.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).  Furthermore, it would have been obvious to print the material after an initial fan-fold instead of prior to said initial fan-fold since the selection of any order of process steps is obvious.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  
Blackwell et al. discloses a method of making a pad of labels for use in a retail environment (Abstract).  Blackwell discloses that it is known and conventional to print a supply of label material according to a store's planogram followed by cutting said supply into individual labels, with a cutting a stacking machine, that are then stacked according to the planogram of the store (Claim 1; Fig. 6, 11).  Blackwell teaches that printing, sequencing and stacking according to the store's planogram allows for cost savings in that retail employees are not required to break down and sort sheets of labels as traditionally required (paragraph 6).  It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method of the above references as combined to include a known and conventional method of supplying labels for a retail environment, such as printing and sequencing according to a store's planogram as well as using a conventional cutting and stacking machine as disclosed by Blackwell, and would have been motivated to do so because Blackwell teaches that printing, sequencing and stacking according to the store's planogram allows for cost savings in that retail employees are not required to break down and sort sheets of labels as traditionally required.  
	As to Applicants overall recited sequence of process steps, it would have been obvious to perform the process steps in the recited order since the selection of any order of process steps is obvious absent unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Here, the expected result would be to form a stack of labels according to a store’s planogram that is ready for an end user to distribute into their store.
	The above references as combined fail to specifically teach or disclose that the coefficient of friction between the top surface of the film label substrate and the back side of the liner is between 0.35 – 0.55 as currently claimed.  Zoller et al. (Zoller) discloses a roll stabilizing release liner (Abstract).  Zoller discloses that it is known and conventional to have the coefficient of friction between the top surface of an adhesive substrate and the back side of the liner of the substrate at a value of 0.335 -0.577 so that the material has great roll, and therefore stack, stability (column 8, lines 29-60).  It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method of the above references as combined to include a coefficient of friction value of 0.35- 0.55 between the top surface of the label and the back side of the liner because Zoller teaches that such a coefficient of friction allows for great roll/stack stability in the material.  
The above references as combined fail to specifically teach or disclose that the laminate has a volume resistivity of 109 to 1014 ohms-cm.  Missell discloses that it is known and conventional in the art of laser printing to subject the receiving sheet to backside charging to impart a volume resistivity of 109 to 1014 ohms-cm, more preferably a volume resistivity of 1010 to 1012 ohms-cm, so that the toner in said laser printer may bind to said sheet (C2, L55 – C3, L8).  It would have been obvious for one of ordinary skill in the art at the time of the invention to impart a charge and give the laminate of the above references as combined a volume resistivity of 109 to 1014 ohms-cm and would have been motivated to do so because Missell teaches that such a volume resistivity is necessary for the laser printing process.  
Laurash discloses that the liner has a release coating placed upon the side that contacts the adhesive, but the above references as combined fail to specifically teach or disclose whether the liner may have a coating placed upon it on the non-release coating side of said liner.  Wang discloses a label film for printing (Abstract).  Wang teaches that it is advantageous to apply a polyethylene coating on the non-silicone side of the liner so as to provide a moisture barrier (paragraph 141).  It would have been obvious to apply a polyethylene coating on the non-silicone side of the liner because Wang teaches that the application of such a coating provides a moisture barrier for the liner.  
As to Applicant reciting that the coating is applied before the silicon coating, it would have been obvious to perform the process steps in the recited order since the selection of any order of process steps is obvious absent unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Here, the expected result would be to form a liner with a polyethylene coating on one side and a silicon coating on the other to form the liner of Wang above.  
As to claims 44 and 45, the method of claim 42 is taught as seen above.  The particular nature of the adhesive employed, its composition, and/or physical properties would have been obvious to one having ordinary skill in the art based on considerations of cost, availability, bond strength, mode of application or environmental preference. Typically, selection of the proper adhesive may be achieved in the course of routine experimentation, by reference to standard technical literature (e.g., Adhesive Ase trade magazine, Adhesive Handbook), or through consultation with industrial or specialty adhesive suppliers (e.g. Dupont, Dura, Loctite, Lord, etc.).  
As to claim 47, the method of claim 42 is taught as seen above.  Claim 47 is rejected for the same reasons as claim 42 above since it uses a substrate in fanfold format with pin holes as claimed.  
As to claim 72, the method of claim 42 is taught as seen above.   Missell discloses a volume resistivity of 1010 to 1012 ohms-cm

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Laurash et al. (US 5284689), Blackwell et al. (US 20140367017), Dickerson (US 20160176159), Zoller et al. (US 6365254), Missell et al. (US 6440540) and Wang (US 20160303833) as applied to claims 42, 44-47 and 72 above, and further in view of Robbins (US 3444732), Miller (US 3826701) or Simmons (US 3925139).    
As to claim 43, the method of claim 42 is taught as seen above.  The above references as combined fail to specifically teach or disclose that the adhesive has a thickness of 0.0004 to 0.0012 inches as currently claimed.  The claimed thickness would have been the result of routine experimentation by a person having ordinary skill because Robbins (US 3444732; column 1, lines 50-60), Miller (US 3826701; column 3, lines 27-57), or Simmons (US 3925139; Abstract; column 5, lines 20-33) teaches that these are known parameters affecting adhesive strength in heat fusion bonding operations.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Laurash et al. (US 5284689), Blackwell et al. (US 20140367017), Dickerson (US 20160176159), Zoller et al. (US 6365254), Missell et al. (US 6440540) and Wang (US 20160303833) as applied to claims 42, 44-47 and 72  above, and further in view of Benim et al. (US 20030003249). 
As to claim 48, the method of claim 42 is taught as seen above.  Blackwell discloses that the stacks of labels formed according to a store’s planogram are to be placed so that they correspond to the inventory on the shelves of the store (Fig. 2).  Laurash discloses that the printable substrate can comprise of paper or polymer substrates, but fails to specifically teach or disclose that it comprises of polyester.  Benim discloses a method of making label stock (Abstract).  Benim discloses that paper or polyester can be used as the face material of the label (paragraph 25).  It would have been obvious for one of ordinary skill in the art at the time of the invention to substitute the paper material of Laurash in the method of the above references as combined with polyester because Benim teaches that they are known functional equivalents.
As to the claim limitation that the film is opaque or transparent, it would have been obvious for the film in the method of the above references as combined to be opaque or transparent since a film is either transparent or it is opaque (not transparent).  Given that there are a limited number of options regarding the transparency of a film used to make the label of the above references as combined, it would have been obvious to a person of ordinary skill in the art at the time of the invention to try to use a transparent or opaque film because a person with ordinary skill has good reason to pursue the known option within his or her technical grasp.  “A person of ordinary skill has good reason to pursue the known option within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense."  KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).


Claims 49-50, 52, 54-57, 59-62 and 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurash et al. (US 5284689), Blackwell et al. (US 20140367017), Dickerson (US 20160176159), Zoller et al. (US 6365254), Missell et al. (US 6440540), Wang (US 20160303833) and Benim et al. (US 20030003249). 
Claims 49 and 57 are rejected for the same reasons as claims 42 and 48 above.  
As to claim 50, the method of claim 49 is taught as seen above.  The method of the above references as combined uses a polyester film.
As to claim 52, the method of claim 49 is taught as seen above.  Blackwell further discloses that the cutting and stacking machine is used to die cut the substrate to form a matrix of face stock which is removed from the format before making a final cut to the web and stacking the labels (paragraph 57).
As to claim 54, the method of claim 49 is taught as seen above.  Missell teaches that it is known and conventional in the art to coat a receiver sheet with a toner-receiving layer (functional layer) so as to ensure that the surface of the receiver sheet is smooth enough to form a high resolution image (C1, L45-55; C2, L1-35).  It would have been obvious to modify the method of the above references as combined to include placing a toner-receiving layer on the label substrate and would have been motivated to do so because Missell teaches that such a layer allows for the creation of a smooth surface so that high resolution images may be formed in a laser printer.  
As to claim 55-56, the method of claim 49 is taught as seen above.  Claims 55-56 is rejected for the same reasons as claim 42 above since it uses a transparent substrate in fanfold format with pin holes as claimed.  
As to claims 59 and 60, the method of claim 57 is taught as seen above.  Claims 59 and 60 are rejected for the same reasons as claims 44 and 45 above.  
As to claim 61, the method of claim 57 is taught as seen above.  Claim 61 is rejected for the same reasons as claim 47 above.  
As to claim 62, the method of claim 57 is taught as seen above.  Claim 62 is rejected for the same reasons as claim 52 above.  
As to claim 83, the method of claim 57 is taught as seen above.   Missell discloses a volume resistivity of 1010 to 1012 ohms-cm.


Claims 49 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurash et al. (US 5284689), Blackwell et al. (US 20140367017), Dickerson (US 20160176159), Zoller et al. (US 6365254), Missell et al. (US 6440540), Wang (US 20160303833) and Weidauer et al. (US 20140367472).  
Claims 49 and 51 are rejected for substantially the same reasons as claim 42 above.  Blackwell discloses that the stacks of labels formed according to a store’s planogram are to be placed so that they correspond to the inventory on the shelves of the store (Fig. 2).  Laurash discloses that the printable substrate can comprise of paper or polymer substrates, but fails to specifically teach or disclose that it comprises of polyester.  Benim discloses a method of making label stock (Abstract).  Weidauer discloses that paper or vinyl can be used as the face material of the label (paragraph 5).  It would have been obvious for one of ordinary skill in the art at the time of the invention to substitute the paper material of Laurash in the method of the above references as combined with vinyl because Weidauer teaches that they are known functional equivalents.
As to the claim limitation that the film is opaque or transparent, it would have been obvious for the film in the method of the above references as combined to be opaque or transparent since a film is either transparent or it is opaque (not transparent).  Given that there are a limited number of options regarding the transparency of a film used to make the label of the above references as combined, it would have been obvious to a person of ordinary skill in the art at the time of the invention to try to use a transparent or opaque film because a person with ordinary skill has good reason to pursue the known option within his or her technical grasp.  “A person of ordinary skill has good reason to pursue the known option within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense."  KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
As to claim 80, the method of claim 49 is taught as seen above.   Missell discloses a volume resistivity of 1010 to 1012 ohms-cm.

Claim 53 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurash et al. (US 5284689), Blackwell et al. (US 20140367017), Dickerson (US 20160176159), Zoller et al. (US 6365254), Missell et al. (US 6440540), Wang (US 20160303833) and Benim et al. (US 20030003249) as applied to 49-50, 52, 54-57, 59-62 and 83 above, and further in view of Stover et al. (US 20130340933). 
As to claim 53, the method of claim 49 is taught as seen above.  The above references as combined fail to teach or disclose that the liner may be scored to form a crack and peel feature as currently claimed.  It is the position of the Examiner that crack and peel liners are well known and conventional in the art and would have been obvious for one of ordinary skill to include into the method of the above references as combined.  Stover discloses a method of making a ballistic material (Abstract).  Stover teaches that it is advantageous to use a crack and peel liner because it allows for the rapid removal of the liner when one is ready to apply a material to a desired substrate (paragraph 43).  Said crack and peel feature is created by scoring the liner to facilitate cracking and peeling of the liner (Id.).   It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method of the above references as combined to include a step of scoring the liner to form a crack and peel feature and would have been motivated to do so because Stover teaches that the crack and peel feature allows for the rapid removal of a liner so that a material may be applied to a desired substrate.
As to claim 63, the method of claim 57 is taught as seen above.  Claim 63 is rejected for the same reasons as claim 53.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Laurash et al. (US 5284689), Blackwell et al. (US 20140367017), Dickerson (US 20160176159), Zoller et al. (US 6365254), Missell et al. (US 6440540), Wang (US 20160303833) and Benim et al. (US 20030003249) as applied to claims 49-50, 52, 54-57, 59-62 and 83 above, and further in view of Robbins (US 3444732), Miller (US 3826701) or Simmons (US 3925139).    
As to claim 58, the method of claim 57 is taught as seen above.  Claim 58 is rejected for substantially the same reasons as claim 43.  The above references fail to specifically teach or disclose the thickness of the polyester film.  Benim discloses that it is known to use a polyester film with a thickness of 0.00048”-0.0020” (paragraph 25).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the polyester film thickness of Benim in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful polymer film thickness for use in a linerless label.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).




Claims 64, 68, 71, 78, 81 and 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurash et al. (US 5284689) in view of Blackwell et al. (US 20140367017), Dickerson (US 20160176159), Zoller et al. (US 6365254), Missell et al. (US 6440540), Wang (US 20160303833), Benim et al. (US 20030003249) and Nair et al. (US 6573011).
Claim 64 is rejected for substantially the same reasons as claim 49 above.  The above references as combined fail to specifically teach or disclose that the laminate has a surface resistivity of 109 to 1013 ohms-cm.  Nair discloses that it is known and conventional in the art of to ensure that the materials transported in a laser printer have a surface resistivity of 1011 to 1013 ohms/square so as to reduce static electricity in the material to avoid undesirable static fog during printing (C10, L30- C11, L2; C14, L15-21).  It would have been obvious for one of ordinary skill in the art to ensure that the laminate material had a surface resistivity of 1011 to 1013 ohms/square in the method of the above references as combined and would have been motivated to do so because Nair teaches that this helps avoid static fog during the laser printing.  
Claims 68 and 71 are rejected for the same reasons as claim 64 above.  
As to claim 78, the method of claim 64 is taught as seen above.  Nair discloses a surface resistivity range of 1011 to 1013 ohms/square which encompasses the recited range of 1011 to 1012 ohms/square.
Claims 81 and 84 are rejected for the same reasons as claim 78 above.  

Claims 65, 69, 72, 79, 82 and 85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurash et al. (US 5284689), Blackwell et al. (US 20140367017), Dickerson (US 20160176159), Zoller et al. (US 6365254), Missell et al. (US 6440540), Wang (US 20160303833), Benim et al. (US 20030003249) and Nair et al. (US 6573011) as applied to claims 64, 68 and 71 above, and further in view of Missell et al. (US 6440540).  
As to claims 65, 69 and 72, the method of claims 64, 68 and 71 are taught as seen above.  The above references as combined fail to specifically teach or disclose that the laminate has a volume resistivity of 109 to 1014 ohms-cm.  Missell discloses that it is known and conventional in the art of laser printing to subject the receiving sheet to backside charging to impart a volume resistivity of 109 to 1014 ohms-cm, more preferably a volume resistivity of 1010 to 1012 ohms-cm, so that the toner in said laser printer may bind to said sheet (C2, L55 – C3, L8).  It would have been obvious for one of ordinary skill in the art at the time of the invention to impart a charge and give the laminate of the above references as combined a volume resistivity of 109 to 1014 ohms-cm and would have been motivated to do so because Missell teaches that such a volume resistivity is necessary for the laser printing process.  Furthermore, it would have been obvious to use an opaque film in claim 69 it would have been obvious for the film in the method of the above references as combined to be opaque or transparent since a film is either transparent or it is opaque (not transparent).  Given that there are a limited number of options regarding the transparency of a film used to make the label of the above references as combined, it would have been obvious to a person of ordinary skill in the art at the time of the invention to try to use a transparent or opaque film because a person with ordinary skill has good reason to pursue the known option within his or her technical grasp.  “A person of ordinary skill has good reason to pursue the known option within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense."  KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
As to claim 79, the method of claim 65 is taught as seen above.   Missell discloses a volume resistivity of 1010 to 1012 ohms-cm which encompasses the recited range of 1011 to 1012 ohms-cm.
As to claims 82 and 85, the method of claims 69 and 72 are taught as seen above.  Claims 82 and 85 are rejected for the same reasons as claims 78 and 79 above.  

Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Laurash et al. (US 5284689), Blackwell et al. (US 20140367017), Dickerson (US 20160176159), Zoller et al. (US 6365254), Missell et al. (US 6440540), Wang (US 20160303833), Benim et al. (US 20030003249), Nair et al. (US 6573011) and Missell et al. (US 6440540) as applied to claims 65, 69, 72, 79, 82 and 85 above, and further in view of Robbins (US 3444732), Miller (US 3826701) or Simmons (US 3925139).  
As to claim 86, the method of claim 72 is taught as seen above.  Claim 86 is rejected for the same reasons as claim 58 above.  

Claim(s) 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurash et al. (US 5284689), Blackwell et al. (US 20140367017), Dickerson (US 20160176159), Zoller et al. (US 6365254), Missell et al. (US 6440540), Wang (US 20160303833) and Weidauer et al. (US 20140367472) as applied to claims 49 and 51 above, and further in view of Holbert et al. (US 20120088051).  
As to claim 87, the method of claim 49 is taught as seen above.  The above references as combined fail to specifically teach or disclose whether the non-adhesive side of the liner may be roughened so as to form an “air gap”.  Holbert discloses a method of making a multilayer laminate (Abstract).  Holbert teaches that it is advantageous to roughen the outer face of the liner when in roll form the liner will not have a tendency for the roll to uncoil or telescope (paragraph 42).  It would have been obvious to roughen the outer face of the liner in the method of the above references as combined and would have been motivated to do so because Holbert teaches that a roughened outer liner surface helps prevent slippage between layers in contact and beneath the liner.  
 
Claim(s) 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurash et al. (US 5284689) in view of Blackwell et al. (US 20140367017), Dickerson (US 20160176159), Zoller et al. (US 6365254), Missell et al. (US 6440540), Wang (US 20160303833), Benim et al. (US 20030003249) and Nair et al. (US 6573011) as applied to claims 64, 68, 71, 78, 81 and 84 above, and further in view of Holbert et al. (US 20120088051).
As to claim 88, the method of claim 66 is taught as seen above.  The above references as combined fail to specifically teach or disclose whether the non-adhesive side of the liner may be roughened so as to form an “air gap”.  Holbert discloses a method of making a multilayer laminate (Abstract).  Holbert teaches that it is advantageous to roughen the outer face of the liner when in roll form the liner will not have a tendency for the roll to uncoil or telescope (paragraph 42).  It would have been obvious to roughen the outer face of the liner in the method of the above references as combined and would have been motivated to do so because Holbert teaches that a roughened outer liner surface helps prevent slippage between layers in contact and beneath the liner.  

Response to Arguments
Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive. Examiner will address only those arguments pertinent to the rejection above.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to Applicant’s argument/comment on page 15 that the Examiner has not addressed that Laurash uses the term “layflat”, Applicant has failed to define that this term has any specific meaning or requirements.  Upon review of the Specification, Applicant merely recites that a “coated paper liner is preferred for a layflat purposes”.  As seen in the rejection above, the method of the above references as combined uses a paper liner (as taught by Laurash) that is coated.
Applicant argues on page 16 that none of the prior art teaches or discloses a liner with a coating applied prior to the application of a silicon coating.  This argument is not persuasive since, as seen in the rejection above, the method of the above references as combined uses a liner wherein the polyethylene coating is applied on one side of the liner prior to the application of a silicon coating on the opposite side of the liner.
Applicant argues on pages 16-20 that the analysis used by the Examiner fails to consider the manner in which Blackwell makes a pad of labels for use in the cutting and stacking machine.  This argument is not persuasive since it is mainly based on the specific structure of the Blackwell label which is not utilized in the method of the above references as combined.  Instead, the method of the above references as combined utilizes the teaching that it is known and conventional in the art to print a label substrate according to a store planogram, followed by cutting said supply into labels to be stacked according to said store’s planogram.  These steps are still performed in both the method of the above references as combined as well as in the method of Blackwell regardless of what different steps that art taken by Blackwell to create a structurally different web which is cut and stacked.  Both methods print desired indicia according to a store planogram upon a label substrate when said substrate is capable of being printed upon, followed by a step of cutting and stacking a finished label substrate according to said store’s planogram. 
Applicant’s arguments on page 19 regarding Dickson are not persuasive since the method of the above references as combined would provide a known conventional form of a paper web to be provided for a printing process in a labeling method as taught by Dickson, which after printing according to a store’s planogram, is cut and stacked as taught by Blackwell according to said store’s planogram.
As to Applicant’s argument on page 20 that Blackwell teaches away from the use of a release liner, it is the position of the Examiner that this does not constitute a teaching away of release liner, since the use of a release liner would still result in in a known conventional and successful label laminate, not an inoperable laminate incapable of being used as a label in the method of Laurash.  A known or obvious composition does not become patentable because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554.
In response to applicant's argument that Zoller is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Zoller is concerned with the same particular problem as Applicant, specifically the stacking of a laminate comprising an adhesive and liner.  
	Applicant’s argument on page 22 regarding claim 43 is not persuasive since, as seen in the rejection above, Robbins, Miller or Simmons teach that the amount of adhesive used, i.e. adhesive thickness is a result effective variable that would be the result of routine experimentation.  
	Applicant’s argument on page 23 regarding Weidauer is not persuasive since it is stated that paper and vinyl are known functional equivalents for use as a label.  
	Applicant’s argument on pages 23-24 contending that Stover fails to teach or disclose a “layflat” liner are not persuasive since Applicant has not provided an exact definition of what a “layflat” liner would comprise of.
	Applicant argues on page 24 that Benim is concerned with insulating labels and not with printing and making stack cut labels.  This argument is not persuasive since Benim discloses the same material recited by Applicant with a similar thickness for use as a label, whether that be for insulative purposes or otherwise.
In response to applicant's argument that Nair is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Nar is concerned with the same particular problem as Applicant, specifically the printing of desired indicia upon a substrate.  
	



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745